                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 1 of 25

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION
                     9
                                                   UNITED STATES DISTRICT COURT
                    10
                                                 EASTERN DISTRICT OF CALIFORNIA
                    11

                    12
                         UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                    13   STATES OF CALIFORNIA, et al., ex rel.
                         LOYD F. SCHMUCKLEY, JR.,                     DEFENDANT RITE AID
                    14                                                CORPORATION’S NOTICE OF MOTION
                                            Plaintiffs,               AND MOTION TO EXCLUDE
                    15                                                PLAINTIFFS’ PROPOSED SAMPLING
                                      vs.                             METHODOLOGY; MEMORANDUM OF
                    16                                                POINTS AND AUTHORITIES IN
                         RITE AID CORPORATION,                        SUPPORT THEREOF
                    17
                                            Defendant.                [E.C.F. Nos. 128, 137, 176, 193]
                    18
                         STATE OF CALIFORNIA, ex rel. LOYD
                    19   F. SCHMUCKLEY, JR.,

                    20                      Plaintiffs,

                    21                vs.

                    22   RITE AID CORPORATION,

                    23                      Defendant.

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
                                                                                  PLAINTIFFS’ SAMPLING METHODOLOGY
  SAN FRANCISCO
                                                                                           Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 2 of 25

                     1                                NOTICE OF MOTION AND MOTION

                     2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                     3          PLEASE TAKE NOTICE THAT, pursuant to the Court’s orders [see, e.g., ECF Nos.

                     4   128 at 5, 137, 176, 193], on June 28, 2019 at 10:00 a.m., or as soon thereafter as the matter may

                     5   be heard, in Courtroom 3 of the above-entitled Court, located at 501 I Street, 15th Floor,

                     6   Sacramento, CA 95814, Defendant Rite Aid Corporation (“Rite Aid” or “Defendant”), by through

                     7   its attorneys of record, will and does hereby move this Court for an order excluding the sampling

                     8   methodology proposed by the State of California (“State, by and through the California

                     9   Department of Justice’s Bureau of Medi-Cal Fraud and Elder Abuse (“BMFEA”)) and Relator
                    10   Loyd F. Schmuckley, Jr. (“Relator,” with the State, “Plaintiffs”).

                    11          Rite Aid bases this Motion upon this Notice of Motion and Motion, the accompanying

                    12   Memorandum of Points and Authorities, the concurrently-filed Declaration of Michael Q. Eagan,

                    13   Jr., and the attached exhibits, any reply filed in support of this Motion, oral argument of counsel

                    14   at the hearing, the files and records in this action, and upon such other matters as may be

                    15   presented to the Court at, or prior to, the hearing of this Motion.

                    16

                    17   Dated: April 15, 2019                               MORGAN, LEWIS & BOCKIUS LLP
                    18                                                       By /s/ Benjamin P. Smith
                                                                                Benjamin P. Smith
                    19
                                                                              Attorneys for Defendant
                    20                                                        RITE AID CORPORATION
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
                                                                                         PLAINTIFFS’ SAMPLING METHODOLOGY
  SAN FRANCISCO
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 3 of 25

                     1                                                 TABLE OF CONTENTS
                     2                                                                                                                                 Page
                     3
                         I.     INTRODUCTION .............................................................................................................. 1
                     4
                         II.    RELEVANT FACTUAL BACKGROUND ....................................................................... 2
                     5          A.   Plaintiffs’ Proposed Sample and Phase 1 Discovery. ............................................. 2
                     6          B.   Mr. Petron’s Narrowly-Scoped Opinion and Plaintiffs’ Lack of Knowledge
                                     About the 1,904 Sample’s Creation. ....................................................................... 4
                     7               1.      The Petron Report Merely Confirms the “Randomness” of the
                                             1,904 Sample, But Not Its Statistical Validity. ........................................... 4
                     8
                                     2.      Mr. Petron and the State Lack Critical Knowledge of the Creation
                     9                       of Claims Universes and Plaintiff’s Samples. ............................................. 5
                                C.   Plaintiffs’ Proposed Sampling Methodology Is Statistically Invalid ...................... 9
                    10
                                     1.      Plaintiffs’ Sampling Methodology Violates “Total Survey Design”
                    11                       Principles ..................................................................................................... 9
                                     2.      Plaintiffs’ Sample Fails to Use Cluster Sampling. .................................... 11
                    12
                                     3.      Numerous Example Claims Demonstrate the Measurement Error in
                    13                       Plaintiffs’ Sample. ..................................................................................... 12
                         III.   PLAINTIFFS’ PROPOSED SAMPLE AND MR. PETRON’S REPORT ARE
                    14          UNRELIABLE UNDER RULE 702 ................................................................................ 13
                    15          A.   The Failure to Account For Measurement Error Renders Plaintiffs’
                                     Sampling Methodology Inadmissible. .................................................................. 13
                    16          B.   Plaintiffs’ Proposed Sample Testing Method, Unexamined By Mr. Petron,
                                     Fails to Accurately Assess Alleged Code 1 Violations. ........................................ 16
                    17
                                C.   Mr. Petron Concedes He May Have to Redesign the Sample Should
                    18               Measurement Procedures Be Affected By Court Rulings. ................................... 18
                         IV.    CONCLUSION ................................................................................................................. 20
                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28                                                                                         DEFENDANT’S MOTION TO EXCLUDE
MORGAN, LEWIS &                                                                           i                 PLAINTIFFS’ SAMPLING METHODOLOGY
 BOCKIUS LLP                                                                                                         Case No. 2:12-cv-01699-KJM-EFB
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 4 of 25

                     1
                                                                        TABLE OF AUTHORITIES
                     2
                                                                                                                                                        Page(s)
                     3
                         Cases
                     4
                         Estate of Barabin v. AstenJohnson, Inc.,
                     5      740 F.3d 457 (9th Cir. 2014).....................................................................................................13
                     6   U. S. ex rel. Hendow v. Univ. of Phoenix,
                             461 F.3d 1166 (9th Cir. 2006).....................................................................................................3
                     7

                     8   U.S. ex rel. Kester v. Novartis Pharm. Corp.,
                            2014 WL 6655703 (S.D.N.Y. Nov. 24, 2014) ............................................................................6
                     9
                         Kwan Software Eng’g, Inc. v. Foray Techs.,
                    10     2014 WL 572290 (N.D. Cal. Feb. 11, 2014).............................................................................14
                    11   U.S. ex rel. Loughren v. UnumProvident Corp.,
                            604 F. Supp. 2d 259 (D. Mass. 2009) .................................................................................14, 18
                    12

                    13   U.S. ex rel. Martin v. Life Care Centers of Am., Inc.,
                            114 F. Supp. 3d 549 (E.D. Tenn. 2014) ....................................................................................15
                    14
                         U.S. ex rel. Michaels v. Agape Senior Community, Inc.,
                    15      2015 WL 3903675 (D. S.C. June 25, 2015) ..............................................................................15

                    16   U.S. ex rel. Ruckh v. Genoa Healthcare, LLC,
                            2015 WL 1926417 (M.D. Fla. Apr. 28, 2015) ..........................................................................18
                    17
                         Tyson Foods, Inc. v. Bouaphakeo,
                    18
                            136 S. Ct. 1036 (2016) ..............................................................................................................14
                    19
                         U.S. v. Fadul,
                    20      2013 WL 781614 (D. Md. Feb. 28, 2013) ................................................................................14

                    21   U.S. v. Friedman,
                            1993 U.S. Dist. LEXIS 21496 (D. Mass. July 23, 1993) ..........................................................15
                    22
                         U.S. v. Sierra Pac. Indus.,
                    23      2011 WL 5508864 (E.D. Cal. Nov. 8, 2011) ..............................................................................7
                    24
                         Universal Health Servs., Inc. v. U.S. ex rel. Escobar,
                    25      136 S. Ct. 1989 (2016) ..............................................................................................................15

                    26   Wal-Mart Stores, Inc. v. Dukes,
                            564 U.S. 338 (2011) ..................................................................................................................14
                    27

                    28                                                                                             DEFENDANT’S MOTION TO EXCLUDE
MORGAN, LEWIS &                                                                              ii                 PLAINTIFFS’ SAMPLING METHODOLOGY
 BOCKIUS LLP                                                                                                             Case No. 2:12-cv-01699-KJM-EFB
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 5 of 25

                     1                                                    TABLE OF AUTHORITIES
                                                                                (continued)
                     2                                                                                                                                      Page(s)
                     3
                         U.S. ex rel. Wall v. Vista Hospice Care, Inc.,
                     4
                            2016 WL 3449833 (N.D. Tex. June 20, 2016)..........................................................................15
                     5
                         Statutes
                     6
                         Cal. Code Regs., tit. 22, section 51476(c) .......................................................................................16
                     7
                         Cal. Legis. Serv. Ch. 511 (2017).....................................................................................................12
                     8
                         Cal. Welf. & Inst. Code, § 14124.1 (Westlaw 2017) ......................................................................12
                     9
                         False Claims Act ...............................................................................................................................3
                    10
                         Other Authorities
                    11

                    12   Federal Rule of Evidence 702 ...................................................................................................13, 14

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                  -iii-
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 6 of 25

                     1                        MEMORANDUM OF POINTS AND AUTHORITIES

                     2   I.      INTRODUCTION
                     3           Defendant Rite Aid Corporation (“Defendant” or “Rite Aid”)1 submits this Memorandum

                     4   of Points and Authorities in support of its Motion to Exclude Plaintiffs’ Proposed Sampling

                     5   Methodology. Plaintiffs propose to prove purported falsity for over 500,000 prescription

                     6   reimbursement claims submitted by Rite Aid to Medi-Cal through a sample of just 1,904 claims.

                     7   Plaintiffs contend that simply because the 1,904 claims were randomly selected from the total

                     8   “universe” of 500,000 claims, the sample can be used to extrapolate findings of “falsity”

                     9   concerning Code 1 compliance to the universe of 500,000 claims. Plaintiffs are mistaken. Their
                    10   sample is unreliable because random selection is but one component of statistical validity.

                    11           The unreliability of Plaintiffs’ proposed sampling methodology is demonstrated by

                    12   Plaintiffs’ failure to comply with total survey design principles, i.e., the identification of all

                    13   information needed, and the means of measuring that information, for purposes of generating a

                    14   valid extrapolation from a sample to a greater population. Plaintiffs’ expert Michael Petron did

                    15   not and could not follow total sample design principles because he played no role in designing the

                    16   samples. Because government attorneys, investigators and contractors—not statisticians—

                    17   designed Plaintiffs’ sample, Plaintiffs’ statistics expert had no occasion to assess or specify the

                    18   information needed to ensure a statistically valid sample.

                    19           As a result, Plaintiffs’ proposed methodology fails to use the federally-endorsed
                    20   methodology to assess patients’ claim histories: cluster sampling. Plaintiffs instead assume no

                    21   relationship between different prescriptions for the same patient for the same prescribed drug over

                    22   time. Thus, Plaintiffs will deem a claim for reimbursement “false” if Rite Aid’s electronic

                    23   records do not reveal a Code 1 “notation” on the face of a scanned copy of a patient’s

                    24   prescription, regardless of whether (1) a paper copy of the prescription or a separate Code 1

                    25   documentation form reflects the notation; (2) the notation appears on a prescription filled earlier

                    26
                         1
                          As discussed in the parties’ February 2019 Joint Statement to the Court, the parties are meeting
                    27   and conferring regarding the proper defendant to this action. ECF No. 188. The positions and
                         arguments presented herein apply regardless of the outcome of those efforts and the identity of
                    28
MORGAN, LEWIS &          any eventual defendant added to this action.
 BOCKIUS LLP                                                                                  DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             1             PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 7 of 25

                     1   for the same drug for the same patient; or (3) the notation appears on a prescription for a drug to

                     2   be taken in combination with the prescription deemed “false” and filled at the same time. These

                     3   are not mere hypothetical possibilities; Plaintiffs have deemed claims for reimbursement under

                     4   each of these circumstances “false,” and now seek to extrapolate this presumed falsity to the

                     5   claims universe as a whole.

                     6          As a matter of statistics, and as a result of Plaintiffs’ failure to utilize cluster sampling,

                     7   Plaintiffs’ proposed methodology is infected by measurement error, i.e., the assumption that

                     8   reference to a single prescription record can prove a claim to be false even though other

                     9   documentation—such as, other prescriptions for the same drug and the patient’s dispensing
                    10   history—proves it to be accurate. The widespread measurement error inherent in Plaintiffs’

                    11   methodology means that the sampling methodology is biased towards findings of falsity, findings

                    12   of falsity will be overstated, and no statistically reliable confidence interval can be generated.

                    13   Plaintiffs’ expert report and methodology do not address, let alone propose, a means of

                    14   remedying this admittedly “troubl[ing]” measurement error, which Plaintiffs’ expert claims

                    15   without basis can be fixed (in unspecified ways) on the “back-end.” In this regard, Plaintiffs’

                    16   expert concedes that it is entirely possible that a complete re-design of Plaintiffs’ sampling

                    17   methodology may be required depending upon legal rulings as to the information that is to be

                    18   considered in determining whether a particular claim meets Code 1 documentation requirements

                    19   or is otherwise “false.” Plaintiffs’ sampling methodology is unreliable, biased, and inadmissible.
                    20          Moreover, beyond the specific and severe deficiencies in Plaintiffs’ sample, sampling is

                    21   an inappropriate means of determining liability in this case because of the individualized

                    22   circumstances and analysis required to determine the alleged falsity of each claim.

                    23   II.    RELEVANT FACTUAL BACKGROUND
                    24          A.      Plaintiffs’ Proposed Sample and Phase 1 Discovery.
                    25          The State of California (“State”) and Relator Loyd F. Schmuckley, Jr. (“Relator,” with the

                    26   State, “Plaintiffs”) allege that Rite Aid submitted false claims concerning prescriptions for

                    27   certain, but not all, Code 1 diagnosis-restricted drugs to Medi-Cal for reimbursement. During the

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            2             PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 8 of 25

                     1   pre-intervention investigation2 into Relator’s allegations, the United States Attorney’s Office for

                     2   the Eastern District of California (“USAO”), in conjunction with the State and government

                     3   contractors, drew various samples of Medi-Cal claims that Rite Aid submitted for dispensing

                     4   Code 1 drugs. Plaintiffs now propose to use a combination of three such samples, totaling 1,904

                     5   claims altogether (the “1,904 Sample”), to extrapolate its findings of alleged Code 1 regulatory

                     6   violations to three separate claims universes totaling approximately 500,000 claims. Plaintiffs

                     7   seek to “prove” the elements of falsity and damages under the False Claims Act (“FCA”) 3

                     8   through sampling, while contending that sampling is inappropriate for the elements of materiality

                     9   and scienter, which Plaintiffs claim—Rite Aid submits erroneously—can be proven on an
                    10   aggregate rather than claim-by-claim basis. See ECF No. 131 at 2-3.

                    11          In March 2018, Plaintiffs proposed to divide discovery in this matter into two phases, with

                    12   Phase 1 discovery focused on Plaintiffs’ proposed 1,904 Sample, and Phase 2 directed at more

                    13   generalized discovery “so that preparation of the case for trial will not be significantly delayed if

                    14   it becomes necessary to redraw the statistical sample.” See ECF 119 at 5-6. The Court’s May 29,

                    15   2018 Status Order adopted Plaintiffs’ proposal and ordered Plaintiffs to serve their sampling

                    16   expert report “at the earliest feasible point” in Phase 1. ECF No. 128 at 5. On July 27, 2018, the

                    17   State served the “Expert Report No. 1 of Michael J. Petron, CPA, CFE” upon Rite Aid, along

                    18   with anonymized Medi-Cal claims universes. See Eagan Decl., Ex. A (“Petron Report”).

                    19          After considering the parties’ proposals, the Court ordered Rite Aid to serve a rebuttal
                    20   “Sampling Methodology Expert Report” and to file a single “Motion Challenging Plaintiffs’

                    21
                         2
                           This action was filed under seal by Relator on June 26, 2012. ECF Nos. 1, 7. The USAO, after
                    22
                         investigating the matter for over two years, declined to intervene on August 28, 2014, and other
                    23   state investigative authorities followed suit. ECF Nos. 38, 40, 53. Thereafter, the State, by and
                         through the California Department of Justice’s Bureau of Medi-Cal Fraud and Elder Abuse
                    24   (“BMFEA”) sought further time to investigate, and received seven additional extensions of time
                         to do so. ECF Nos. 42, 44, 48, 50, 55, 65, 68. The State finally intervened on May 11, 2017, and
                    25   filed its Complaint (“State Complaint”) on September 26, 2017. ECF Nos. 69, 75. The Relator
                         filed his First Amended Complaint (“Relator Complaint” on September 28, 2017. ECF No. 79.
                    26
                         3
                           See, e.g., U. S. ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1174 (9th Cir. 2006) (the
                    27   “essential elements” of an FCA claim are: “(1) a false statement or fraudulent course of conduct,
                         (2) made with scienter, (3) that was material, causing (4) the government to pay out money…”)
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           3            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 9 of 25

                     1   Sampling Methodology and Design” during Phase 1, with opposition and reply memoranda to

                     2   follow suit. ECF Nos. 137, 176, 193. Rite Aid timely served the “Report No. 1 of Dr. Roy J.

                     3   Epstein PhD” on February 15, 2019. See Eagan Decl., Ex. C (“Epstein Report”).

                     4             B.     Mr. Petron’s Narrowly-Scoped Opinion and Plaintiffs’ Lack of Knowledge
                                          About the 1,904 Sample’s Creation.
                     5
                                          1.      The Petron Report Merely Confirms the “Randomness” of the 1,904
                     6                            Sample, But Not Its Statistical Validity.
                     7             Mr. Petron states in his 11-page report that he “was asked by the [State] if a certain

                     8   sample methodology developed by the [USAO]4 … is statistically valid for the purposes of

                     9   estimating the number of, percentage of, and total payments associated with false claims made by
                    10   Rite Aid to Medi-Cal for Code 1 drugs.” Petron Report, ¶ 5 (emphasis added)5. Mr. Petron also

                    11   states that he “understands” the “allegations in this matter are, in part, that Rite Aid has violated

                    12   the [Code 1 documentation] rules … and knowingly created false records by failing to verify

                    13   that Code 1 diagnosis restrictions were met.” Id. ¶ 8 (emphasis added).6

                    14             As Mr. Petron observes, Plaintiffs’ proposed 1,904 Sample is derived from three claims

                    15   universes (or “sample frames”) labeled by Plaintiffs as “Off Formulary,” “Diagnosis Related,”

                    16   and “Symmetry.” The USAO created the Off Formulary and Diagnosis Related universes during

                    17   its pre-intervention investigation, and a contractor for the California Department of Health Care

                    18   Services (“DHCS”), which administers the Medi-Cal program in California, purportedly created

                    19   the Symmetry universe. Id. ¶¶ 12-13. Mr. Petron admits that he was not involved in the original
                    20   creation of Plaintiffs’ 1,904 Sample or in developing its methodology, stating he “was provided

                    21   with the [USAO] sample frames [i.e. claims universes] and original populations.” Id.; see also

                    22   Eagan Decl., Ex. B (“Petron Dep.”) at 206:10-12 (“I was here to render an opinion on whether the

                    23   sample as it was designed and presented to me was valid.”) (emphasis added).

                    24
                         4
                    25    Although Mr. Petron uses the term “U.S. DOJ” in his report, the relevant federal prosecuting
                         authority was the USAO, which Rite Aid will reference herein. See also ECF No. 176 at 4, n.2.
                    26   5
                             All citations to the Petron Report and Epstein Report herein will omit citations and footnotes.
                    27   6
                          Mr. Petron’s understanding that Rite Aid allegedly “created false records” contradicts the
                         State’s view of how it intends to measure “falsity” explained below—i.e. by noting the presence
                    28
MORGAN, LEWIS &          or absence of a particular “notation” on the face of Rite Aid’s electronic prescription records.
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             4            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 10 of 25

                     1           Mr. Petron’s report purports to repeat the steps taken by the USAO and State to create and

                     2    stratify two of the three claims universes. Petron Report, ¶¶ 15-16. Mr. Petron then confirmed

                     3    that the sample claims were randomly selected from the universes. Id. ¶ 17. Mr. Petron did so by

                     4    inputting “seed” values into a computerized random number generator. Id. ¶ 21. Mr. Petron says

                     5    he was able to “recreate[] the sample selection process…and match[] the original samples

                     6    produced by the [USAO.]” Id. ¶ 22. Based on a formula provided by one of his authorities, and

                     7    with little additional explanation, Mr. Petron also concludes that “the sample sizes selected [by

                     8    the USAO] should be large enough to produce reliable estimates.” Id. ¶ 19.

                     9           As explained below, Mr. Petron’s limited analysis single-mindedly focuses on the
                    10    concepts of stratification and random selection, without regard to more complex and critical

                    11    factors that affect the validity of Plaintiffs’ sampling methodology. See Epstein Report, ¶ 18

                    12    (“[T]here are many ways in which California’s sampling methodology can yield statistically

                    13    invalid conclusions irrespective of whether the samples were drawn randomly.”).

                    14                   2.     Mr. Petron and the State Lack Critical Knowledge of the Creation of
                                                Claims Universes and Plaintiff’s Samples.
                    15

                    16           Because neither Plaintiffs nor Mr. Petron created the universes from which they purport to

                    17    draw random samples, they both lack critical information concerning the sampling methodology.

                    18           Mr. Petron states the Off Formulary and Diagnosis Related sample universes were limited

                    19    to certain drugs by filtering the drugs’ National Drug Codes (“NDCs”). Petron Report, ¶ 12. In
                    20    his report, Mr. Petron did not explain why or how this list of drugs was selected or why drugs

                    21    with certain NDCs were excluded from the sample universes. At his deposition, Mr. Petron

                    22    explained that certain drug codes, including codes for pregnancy drugs, were removed from the

                    23    sample universes, but he could not explain why. Petron Dep. at 72:22-75:22; 77:3-77:18. He

                    24    testified that other drugs were excluded because they have Code 1 gender or age restrictions that

                    25    are automatically blocked by electronic dispensing systems, but lacked further information. Id.

                    26    Mr. Petron says he learned this limited information “in discussions with” counsel for the State

                    27    and the USAO. Id. Mr. Petron did not do any independent analysis of the final NDC list to

                    28    understand why the particular drug codes were removed or verify they were removed correctly,
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           5            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 11 of 25

                     1    other than to confirm that some “filtering” had been done. Id. Mr. Petron did not know the

                     2    criteria used to filter drugs out of the Off Formulary and Diagnosis Related universes. Id. at

                     3    232:20-233:7 (“As I sit here I can’t recall them all. I’m not even certain that I know them all to

                     4    recreate it. I don’t remember trying to recreate it.”).

                     5           Once certain drugs or types of drugs were removed (for unclear reasons) from the NDC

                     6    list, and therefore the total universe of claims, Mr. Petron states that the remaining claims data—

                     7    totaling approximately 495,000 claims—was divided into the Off Formulary and Diagnosis

                     8    Related sample universes. Petron Report, ¶ 12; see also Epstein Report, ¶ 31. The Off Formulary

                     9    universe contained claims for drugs identified as “commonly prescribed and dispensed outside of
                    10    the approved Code 1 diagnosis restriction.” Petron Report, ¶ 12; Epstein Report, ¶ 21. At his

                    11    deposition, Mr. Petron could not explain how it was determined that certain NDCs were

                    12    determined to be “more prone to violate Code 1,” only that unnamed “experts” and/or

                    13    “consultants” at the California DHCS determined which drugs met that criteria. Petron Dep. at

                    14    81:4-82:8. The remainder of the claims comprise the Diagnosis Related sample universe.

                    15    Epstein Report, ¶ 21. The Off Formulary and Diagnosis Related universes were then stratified, or

                    16    “subdivided,” into different time frames. Petron Report, ¶ 14. Although Mr. Petron provided no

                    17    explanation for selecting these different time frames, he claimed in his report that he was able to

                    18    replicate these universes. Id. ¶¶ 15, 22.

                    19           Plaintiffs have provided essentially no additional information regarding the creation of the
                    20    Off Formulary and Diagnosis Related universes.7 Specifically, Plaintiffs have failed to provide

                    21    7
                            Rite Aid served document requests upon the State for documents related to the 1,904 Sample
                    22    and the claims universes. The State has not produced any documents in response to those
                          requests other than those it produced in connection with the Petron Report. Eagan Decl., ¶ 8. The
                    23    State’s position that it lacks possession, custody and/or control over DHCS documents and
                          information is directly contrary to the terms of a Memorandum of Understanding signed between
                    24    the State and the DHCS and the State’s own representations before another federal court. See id.;
                    25    ECF No. 154-3 (MOU); see also U.S. ex rel. Kester v. Novartis Pharm. Corp., 2014 WL
                          6655703, at *9 (S.D.N.Y. Nov. 24, 2014). Rite Aid served a subpoena on the DHCS on or about
                    26    September 19, 2018 to better understand how the State’s universes were created, and what they
                          purport to represent. DHCS has not produced any documents that show how the universes and
                    27    samples were created, and its outside counsel represents that DHCS has no knowledge of the
                          same. Eagan Decl., ¶ 9. Rite Aid’s efforts to understand the USAO’s role in the creation of the
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             6          PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 12 of 25

                     1    information as to why or how certain drugs with certain NDCs were excluded from the universes,

                     2    or why different time frames were used. The State indicates only that a DHCS contractor and

                     3    member of the U.S. Attorneys’ office “finalized two lists of [NDCs] that were Code 1 diagnosis-

                     4    restricted drugs” in creating the universes. ECF No. 154-7 at 9 (Resp. to Interrog. No. 1).

                     5           Plaintiffs’ third sample universe, named “Symmetry,” was apparently first generated at the

                     6    California DHCS using a third-party software program named “Symmetry.” The State’s

                     7    interrogatory responses say that a DHCS employee or contractor “provided” the State with 10,810

                     8    paid pharmacy claims from January 1, 2010 to December 31, 2013 “that a software program

                     9    called ‘Symmetry’ obtained.” ECF No. 154-7 at 7-9. The State provides no further information
                    10    about the Symmetry universe. Id. But, according to Mr. Petron’s report, the software program

                    11    outputted selected claims from the time period 2010 through 2013 to create the Symmetry sample

                    12    frame. Petron Report, ¶ 13. Any claims that appeared both in the Symmetry universe and in one

                    13    of the other two universes were then removed from the other two universes. Id. The Symmetry

                    14    universe was not stratified as were the Off Formulary and Diagnosis Restricted universes; Mr.

                    15    Petron’s report contains no explanation as to why. Id. ¶ 14. Mr. Petron’s report admits that he

                    16    “was not able to recreate was the original identification of the Symmetry [universe], as it was

                    17    beyond my scope of work,” but does not explain why. Id. ¶ 15.

                    18

                    19    universes, although ongoing, has also been stymied by the time required for the USAO to seek
                          internal approvals as well as the USAO’s claims of work-product privilege regarding Mr.
                    20    Petron’s consultation with the USAO during the pre-intervention investigation. Id. ¶ 10; see also
                          Petron Dep. at 38:24-39:11, 39:21-40:14, 41:2-43:4, 44:13-18, 44:22-45:21, 48:21-49:17, 53:3-
                    21    24, 56:4-10, 67:19-25, 68:24-69:1, 69:18-20, 105:3-11. Phase 1 discovery remains open until
                          June 26, 2019 [ECF No. 193], and Rite Aid reserves the right to supplement the record before the
                    22
                          Court if and when new discovery is obtained from Plaintiffs, the DHCS and/or the USAO. Rite
                    23    Aid also reserves the right to strike Mr. Petron’s report based on Plaintiffs’ failure to disclose
                          documents and information reviewed by Mr. Petron during his pre-intervention consultation
                    24    concerning Plaintiffs’ samples and methodology, and/or to compel the same. See, e.g., U.S. v.
                          Sierra Pac. Indus., 2011 WL 5508864, at *5–7 (E.D. Cal. Nov. 8, 2011) (in case of testifying
                    25    expert’s “dual capacit[y]” where “the line between consultant and witness is blurred,” and
                          regardless of the holder of the purported privilege, the test to determine whether documents are
                    26
                          generated or considered uniquely in the role of a consultant is whether the documents generated
                    27    or reviewed by the expert could reasonably be viewed as germane to the subject matter on which
                          the expert has offered an opinion); citing S.E.C. v. Reyes, 2007 WL 963422, at *1-2 (N.D. Cal.
                    28    Mar. 30, 2007).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           7            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 13 of 25

                     1           During his deposition, Mr. Petron explained that he was told by counsel that Symmetry “is

                     2    a rules-based software program that takes characteristics of Medi-Cal claims and can output

                     3    certain… high-risk claims.” Petron Dep. at 32:4-35:9; 237:8-11 (“the Symmetry universe was

                     4    created through a set of criteria designed to isolate claims that had a higher likelihood of a false

                     5    claim”). Mr. Petron did not “attempt[] to redo what the Symmetry software did,” as he was not

                     6    provided with a copy the Symmetry software, even though that would be “something [he] would

                     7    ordinarily ask for.” Id. Instead of verifying the selection of claims to be included in the

                     8    Symmetry universe, as he did for the others, Mr. Petron testified that the Symmetry universe was

                     9    simply “given to me” and “basically it’s just a fact and it’s a fact that I took.” Id. at 221:14-
                    10    222:13. Ultimately, when asked if he relied upon someone else’s explanation of how the

                    11    Symmetry universe was created, Mr. Petron responded:

                    12           I considered it, but relying on it; I think I wanted to understand it, so, yeah, yes, I
                                 guess I -- I really don’t know… I feel like I’m stumbling around because I don’t
                    13           know and I should just say I don’t know.
                    14    Id. (emphasis added). This ignorance portends the severe defects in Plaintiffs’ methodology.8

                    15

                    16
                          8
                    17      Plaintiffs’ reliance on skewed claims universes—raw Medi-Cal claims data that was distilled
                          down to claims with a “high-risk” of Code 1 violations—raises serious questions about what
                    18    question any extrapolation of falsity from the 1,904 Sample would answer. The more the
                          universes were progressively whittled down by the USAO, the State and/or DHCS, the less they
                    19    become representative of Rite Aid’s California operations and dispensing practices. Epstein
                          Report, ¶¶ 75-83. Dr. Epstein provides data showing that the claims in all three universes are
                    20    unmistakably skewed towards an overrepresentation of certain drugs and certain stores in low-
                    21    population areas. This “skew in the data towards a small number of drugs in predominantly small
                          towns raises significant questions of whether the sample accurately represents any relevant
                    22    general pattern of conduct by Rite Aid on a state-wide basis.” Id. ¶¶ 77. When asked whether the
                          limited, non-random universes used to create the 1,904 Sample can be extrapolated to make any
                    23    inferences about Rite Aid’s generalized business practices, Mr. Petron simply responded, “I feel
                          like that's sort of not my area to discuss what the argument is. I guess what I would respond to
                    24    that is I am going to take a sample of a sample frame and I will extrapolate that sample to that
                    25    sample frame, and what that means beyond what I just said, that's not in my purview.” Petron
                          Dep., 236:6-17; see also id. at 238:9-239:1 (Plaintiffs’ Symmetry universe is “probably more
                    26    indicative of having a false claim under a Code 1 drug than a randomly selected claim” and “that
                          sample should apply to that universe and that universe only.”) Thus, in addition to the statistical
                    27    deficiencies inherent in Plaintiffs’ sample discussed below, Rite Aid reserves the right to argue
                          that the claims universes that Plaintiffs used to create their 1,904 Sample do not fairly reflect Rite
                    28
MORGAN, LEWIS &           Aid’s business and dispensing practices in California as a whole.
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             8            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 14 of 25

                     1           C.      Plaintiffs’ Proposed Sampling Methodology Is Statistically Invalid

                     2           Defendant’s statistical and econometrics expert Dr. Epstein establishes that Plaintiffs’

                     3    proposed sampling methodology is not statistically valid because it fails to apply accepted

                     4    statistical principles and methods. Specifically, the methodology fails to follow the principles of

                     5    “total survey design” or use proper sampling techniques. As a result, Plaintiffs’ proposed

                     6    methodology “will not provide useful information for assessing the incidence or value of false

                     7    claims because it fails to account for pervasive nonsampling measurement error. This deficiency

                     8    leads me to the conclusion that California’s proposed sampling methodology is not statistically

                     9    valid.” Epstein Report, ¶ 10 (emphasis added). Discussion of these deficiencies follows.

                    10                   1.      Plaintiffs’ Sampling Methodology Violates “Total Survey Design”
                                                 Principles
                    11

                    12           In his report, Mr. Petron purports to rely upon the concept of “total survey design,” which

                    13    is “concerned with obtaining the best possible precision in the survey estimates while striking an

                    14    overall economic balance between sampling and nonsampling errors.” Petron Report, ¶ 9,

                    15    quoting Särndal, Swensson & Wretman, Model Assisted Survey Sampling, Springer-Verlag

                    16    (1992) (“Särndal”), p. 19 (emphasis added) (see Eagan Decl., Ex. D). According to Mr. Petron,

                    17    total survey design requires first that “the objective of the sample be understood in order to create

                    18    the sample” and second that the survey specifications “determine[] key elements of the sample,

                    19    such as population, sampling design, measurement procedures, estimators and auxiliary

                    20    variables.” Id. ¶¶ 10-11, citing Särndal, p. 19. To determine “measurement procedures,” the

                    21    methodology “must identify what information is needed to answer the question at hand, and how

                    22    to gather that information.” Epstein Report, ¶ 13; see also Petron Dep. at 147:6-10 (“…I need to

                    23    know…what the measurement methodology is.”).

                    24           However, Plaintiffs’ methodology fails to use “total survey design” because neither the

                    25    “objective” of the methodology (i.e., the exact question the statistical methodology is designed to

                    26    measure) nor the information needed to address the objective of the study are specified. Although

                    27    he played no role in the design of the sampling methodology, Mr. Petron claims that the objective

                    28    of Plaintiffs’ sampling methodology is “to estimate the number, percentage, and total payments
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            9            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 15 of 25

                     1    associated with false claims made by Rite Aid to Medi-Cal for Code 1 drugs.” Petron Report, ¶

                     2    10. But, Mr. Petron never specifies what information is required or the criteria to be applied to

                     3    determine whether or not a particular claim is false. As noted by Dr. Epstein:

                     4           [T]he authority [Mr. Petron] cites for the principle of total survey design states that
                                 the statistician must be unequivocal on the kinds of information needed for the
                     5
                                 population, which variables should be measured, and specification of the data
                     6           collection method. Yet the Petron Report provides no discussion of these
                                 questions… His report and deposition are not clear on how the relevant information
                     7           for the sample was selected or even what it precisely is. However, it is critical for
                                 a statistician to consider such information at the survey design stage to guide the
                     8           ultimate determination of what is or is not a false claim.
                     9    Epstein Report, ¶ 13 (emphasis added). Mr. Petron’s proposed “methodology” addresses none of
                    10    these issues, and instead focuses entirely on the narrow and simplistic issues of stratification,
                    11    sample size and random selection for universes designed and selected by others. Mr. Petron’s
                    12    rudimentary analysis—“the sort of exercise one finds in introductory statistics courses,”
                    13    according to Dr. Epstein—sidesteps the complex issue of measurement in this case. Id. ¶ 32.
                    14           As Dr. Epstein illustrates, a statistician can easily design a sampling methodology to
                    15    estimate the number of black versus white chips in an urn, which is essentially all that Mr.
                    16    Petron’s “methodology” purports to accomplish. Id. “In this setting, an efficient procedure
                    17    would be to pick a random sample of chips and use the share of white chips in the sample as an
                    18    estimate of the proportion of white chips in the entire urn.” Id. But, such a simple design
                    19    requires two “textbook” assumptions: first, “no uncertainty about the color of a chip,” and second,
                    20    “no other chip in the urn provides information about the color of a given chip in the sample.” Id.
                    21           Here, by contrast, significant disagreement exists as to the information to be considered
                    22    and the determination made as to the existence of a purported Code 1 violation (i.e. “falsity”). As
                    23    admitted by Mr. Petron, “I am sure that there will be differences of opinion on what is and not a
                    24    false claim.” Petron Dep., at 90:22-24. This disagreement stems in part from the fact that
                    25    reimbursement claims for a particular patient are oftentimes related to, and correlated with, other
                    26    prescriptions (and reimbursement claims) for the same patient. Thus, in this case, “determination
                    27    of whether a claim violates the FCA is not as trivial as accurately observing the color of a chip. . .
                    28    Interpretation of the claims data requires judgment. The black and white textbook model of
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            10           PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 16 of 25

                     1    sampling—which is essentially all the Petron Report considers—assumes away the key statistical

                     2    issues raised by the individualized facts of this case.” Epstein Report, ¶¶ 33-34.

                     3                   2.      Plaintiffs’ Sample Fails to Use Cluster Sampling.
                     4           Based on the survey design work of others, Plaintiffs propose to measure whether or not a

                     5    prescription reimbursement claim is Code 1 compliant solely by reference to the electronic record

                     6    supporting the claim maintained in Rite Aid’s NexGen database. See ECF No. 154-7 at 3 (Resps.

                     7    to Interrogs.) (“If there is no [Code 1] notation in the NexGen record(s), California would deem

                     8    that sample claim to be false.”). Thus, under Plaintiffs’ proposed methodology, a claim will be

                     9    found “false” if Rite Aid’s electronic records do not reveal a Code 1 notation on a scanned copy
                    10    of a patient’s prescription regardless of whether (1) a paper copy of the prescription or a separate

                    11    Code 1 documentation form9 reflects the notation; (2) the notation appears on a prescription filled

                    12    earlier for the same drug for the same patient; or (3) the notation appears on a prescription for a

                    13    drug to be taken in combination with the prescription deemed “false” and filled at the same time.

                    14           Such determinations result from Plaintiffs’ refusal to account for patient histories and to

                    15    sample a patient’s prescription history—a cluster of data points—rather than an individual claim.

                    16    Thus, Plaintiffs’ proposal departs from the federally-endorsed methodology when considering

                    17    patients’ claim histories, i.e. “cluster sampling.” According to the Medicare Program Integrity

                    18    Manual and its discussion of statistical sampling, it is often necessary to use cluster sampling

                    19    rather than simple random sampling when the complete claim record of a patient might be
                    20    relevant. Eagan Decl., Ex. E (Integrity Manual, Chapter 8)10; see also Epstein Report, ¶ 48.

                    21           Dr. Epstein agrees and opines that “[c]onsideration of the patient’s history—instead of just

                    22    a single cherry-picked, out-of-context prescription record” that now remains in Rite Aid’s

                    23

                    24
                          9
                    25      See, e.g., ECF No. 75 (State Complaint), ¶ 92 (excerpts from communication to Rite Aid stores
                          regarding compliance with Code 1 documentation requirements via a separate “Code 1
                    26    Documentation Form.”).
                          10
                    27      The version attached to the Eagan Decl. was in effect when the State created the 1,904 Sample
                          and when Mr. Petron wrote his report. Eagan Decl. ¶ 6, n.2.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           11            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 17 of 25

                     1    possession11—“may be critical in determining if fraud took place, whether California can prove

                     2    each element of its claim, and whether it could ever be appropriate to extrapolate from the sample

                     3    to other claims.” Epstein Report, ¶ 16. “Failure to consider the correlation of sample claims with

                     4    other claims for the same beneficiary will likely exclude relevant information[,] lead to erroneous

                     5    conclusions,” and ultimately “inflate an estimate of allegedly false claims in the universe.” Id.

                     6    ¶ 47.

                     7            When asked about cluster sampling as an alternative to Plaintiffs’ sampling design, Mr.

                     8    Petron testified at his deposition that, because his “task” was not to “re-design” the sample, he did

                     9    not consider an alternative sample design such as cluster sampling. Petron Dep. at 205:12-206:18
                    10    (“The thought crossed my mind, but… I wasn’t here to design the sample. I was here to render an

                    11    opinion on whether the sample as it was designed and presented to me was valid.”) (emphasis

                    12    added). Because Mr. Petron did not view it as his role to suggest that Plaintiffs’ sample be

                    13    designed differently, he did not.

                    14                   3.      Numerous Example Claims Demonstrate the Measurement Error in
                                                 Plaintiffs’ Sample.
                    15

                    16            The scenario outlined by Dr. Epstein, wherein a patients’ prior dispensing history is

                    17    directly relevant to assessing Code 1 compliance, is not isolated or uncommon one. Dr. Epstein

                    18    observes that a “great many” claims in the three universes display “correlation,” meaning “the

                    19    dispensing of the same drug to the same patient for the same disease on multiple occasions over a
                    20    long period of time.” Epstein Report, ¶ 16. For example, Dr. Epstein cites to a specific sample

                    21    claim—one for an HIV treatment drug—that the State asserts is a false claim.12 Id. ¶ 17. Dr.

                    22    Epstein shows that this same patient filled prescriptions for this same drug a total of 78 times over

                    23
                          11
                             Plaintiffs’ false claim allegations date back to 2007. Until 2016, a three-year record retention
                    24    requirement applied to Rite Aid’s prescription records. See Cal. Welf. & Inst. Code, § 14124.1
                    25    (Westlaw 2017) (“Each provider...shall keep and maintain records of each such service
                          rendered... for a period of three years from the date the service was rendered.” (emphasis
                    26    added)), amended by 2017 Cal. Legis. Serv. Ch. 511 (A.B. 1688) (West) (effective Jan. 1, 2018).
                          Thus, in many cases, Plaintiffs seek to infer the lack of Code 1 documentation based on
                    27    documents that Rite Aid was no longer required to maintain in its possession.
                          12
                             On September 28, 2018 the State served a supplemental response to certain interrogatories in
                    28
MORGAN, LEWIS &           which it presented its initial findings of claims it asserts are “false.” See Eagan Decl., Ex. F.
 BOCKIUS LLP                                                                               DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           12           PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 18 of 25

                     1    a period of eight years, and also filled prescriptions for another HIV treatment drug an additional

                     2    86 times over that same period. Id. Dr. Epstein reasonably observes that, where a patient

                     3    obviously suffers from HIV based on prescription history, “it would be relevant to inquire if other

                     4    pharmacy records, including earlier prescriptions, document the Code 1 diagnosis before

                     5    determining whether a claim was false.” Id. This exemplifies the measurement error inherent in

                     6    Plaintiffs’ methodology and “illustrates the problems that arise if such historical correlation is

                     7    ignored.” Id.

                     8           Dr. Epstein sets forth a number of additional examples in which measurement error is not

                     9    just a hypothetical concern, but evidence of a fundamental issue unaddressed by Mr. Petron’s
                    10    report. Plaintiffs’ proposed sampling methodology, as adopted by Mr. Petron, will result in

                    11    invalid confidence intervals13, find false claims where there are none and inflate damages because

                    12    of the failure to consider measurement error in the sample design stage.

                    13    III.   PLAINTIFFS’ PROPOSED SAMPLE AND MR. PETRON’S REPORT ARE
                                 UNRELIABLE UNDER RULE 702
                    14
                                 A.       The Failure to Account For Measurement Error Renders Plaintiffs’ Sampling
                    15                    Methodology Inadmissible.
                    16           Plaintiffs’ proposed use of the 1,904 Sample to “prove” falsity and damages does not

                    17    survive an inquiry under Federal Rule of Evidence 702. Under Rule 702, “[i]f scientific,

                    18    technical, or other specialized knowledge will assist the trier of fact to understand the evidence or

                    19    to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience,
                    20    training, or education, may testify thereto in the form of an opinion or otherwise, if (1) the

                    21    testimony is based upon sufficient facts or data, (2) the testimony is the product of reliable

                    22    principles and methods, and (3) the witness has applied the principles and methods reliably to the

                    23    facts of the case.” Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014)

                    24    (citing Fed. R. Evid. 702) (emphasis added). The Ninth Circuit requires that “[e]xpert testimony

                    25    ... be both relevant and reliable.” Id., citing U.S. v. Vallejo, 237 F.3d 1008, 1019 (9th Cir. 2001).

                    26
                          13
                    27      “Margin of error” and “confidence interval” are interrelated concepts. Mr. Petron describes the
                          “confidence interval” as “an indication of the probable range of error associated with a sample
                    28    value obtained from a probability sample.” Petron Report, ¶ 18, n.20.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            13           PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 19 of 25

                     1    Under Rule 702, “[t]he proponent of the expert testimony has the burden of proving the proposed

                     2    expert testimony is admissible,” and the trial court acts “as a ‘gatekeeper’ by “making a

                     3    preliminary determination of whether the expert’s testimony is reliable.” Kwan Software Eng’g,

                     4    Inc. v. Foray Techs., 2014 WL 572290, at *4 (N.D. Cal. Feb. 11, 2014).

                     5            Plaintiffs’ proposed use of statistical sampling cannot reliably be used to establish FCA

                     6    liability in this case because it (i) fails to follow total survey design principles to specify

                     7    measurement criteria; (ii) fails to recognize and account for measurement error; (iii) will not

                     8    calculate valid confidence intervals; (iv) will overstate falsity and damages in one direction only;

                     9    and (v) thus cannot be used to extrapolate any findings of falsity or liability to the wider claims
                    10    universes totaling over 500,000 claims. See U.S. ex rel. Loughren v. UnumProvident Corp., 604

                    11    F. Supp. 2d 259, 269 (D. Mass. 2009) (“Loughren”) (rejecting statistical expert opinion, in part,

                    12    because its wide confidence interval “signals that random error is substantial” and “the estimate

                    13    may be seriously wrong,” and “leaves the Court’s confidence in the reliability of [expert’s] result

                    14    shaken.”) (citations omitted).

                    15            Moreover, no sampling methodology would be appropriate to extrapolate estimated

                    16    liability under the facts of this case. See Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1046

                    17    (2016) (the permissibility of using sampling in a particular case turns on the “degree to which the

                    18    evidence is reliable in proving or disproving the elements of the relevant cause of action.”); Wal-

                    19    Mart Stores, Inc. v. Dukes, 564 U.S. 338, 367 (2011) (“Dukes”) (where the nature of a particular
                    20    cause of action requires an individualized determination of liability, that determination cannot be

                    21    replaced by a “Trial by Formula,” and rejecting plaintiffs’ attempt to establish liability by

                    22    selecting a random sample of class members and extrapolate to the whole class).

                    23            To counsel’s knowledge, no circuit endorsed statistical sampling and extrapolation in an

                    24    FCA case to prove liability, as opposed to simply damages. Cf. U.S. v. Fadul, 2013 WL 781614,

                    25    at *14 (D. Md. Feb. 28, 2013). District courts directly addressing the issue have disagreed

                    26    whether it is legally permissible under the FCA to sample certain claims and extrapolate their

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                  DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             14            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 20 of 25

                     1    falsity to a universe of unreviewed claims.14 Courts have found it particularly inappropriate to

                     2    estimate false claims through sampling where, as here, determinations of falsity depend upon

                     3    individualized and uncertain determinations. See U.S. ex rel. Wall v. Vista Hospice Care, Inc.,

                     4    2016 WL 3449833, at *13 (N.D. Tex. June 20, 2016) (“Vista”) (“sampling and extrapolation

                     5    cannot always be used to prove liability, and courts are required to engage in a particularized

                     6    analysis of the whether extrapolation from a particular data set can reliably prove the elements of

                     7    the specific claim.”), citing Dukes, 564 U.S. at 367; see also U.S. ex rel. Michaels v. Agape

                     8    Senior Community, Inc., 2015 WL 3903675 at *6-7 (D. S.C. June 25, 2015) (“Agape”); U.S. v.

                     9    Friedman, 1993 U.S. Dist. LEXIS 21496, at *9 n.1 (D. Mass. July 23, 1993) (rejecting random
                    10    sample of 350 Medicare claims to universe of 676 claims when unreviewed claims would not be

                    11    subject to same analysis, discussion, and cross-examination).

                    12           In Agape, the court found that sampling was inappropriate to determine FCA liability

                    13    where a determination of medical necessity for a certain treatment involved “[a] highly fact-

                    14    intensive inquiry” after a “thorough review” of medical records for “each individual patient.”

                    15    2015 WL 3903675 at *8. Like in Agape, Rite Aid contends this case similarly requires the

                    16    thorough analysis of thousands of patient prescription records, over varying periods of time and

                    17    frequency, in connection with a multitude of different pharmacy personnel dispensing various

                    18    different drugs prescribed by various doctors for various chronic and non-chronic conditions. As

                    19    observed by Dr. Epstein, the process of determining and documenting a Code 1 compliant
                    20    diagnosis varies among patients, diagnoses, and drugs for a plethora of reasons. See Epstein

                    21    Report, ¶¶ 40-49. Such factors unquestionably will impact the findings not only of falsity, but

                    22    also application of the FCA’s “rigorous” materiality and scienter elements15—a claim-by-claim

                    23    14
                             As they have previously [see ECF No. 126 at 34; ECF No. 131 at 5-6], Plaintiffs are likely to
                    24    cite U.S. ex rel. Martin v. Life Care Centers of Am., Inc., 114 F. Supp. 3d 549 (E.D. Tenn. 2014)
                          in their opposition. However, that opinion was issued at the summary judgment stage, not at the
                    25    outset of the case as here. Id. at 550. Moreover, Plaintiffs’ methodology, which lacks any valid
                          confidence interval and/or margin of error, would be excluded under the standard applied. Id. at
                    26
                          559 (“Given that the nature of a statistical sample is to draw an inference from the sample to the
                    27    larger population, statisticians account for any discrepancies by calculating a margin of error.”).
                          15
                            See Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2002 (2016)
                    28
MORGAN, LEWIS &           (“Escobar”).
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           15             PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 21 of 25

                     1    analysis that Plaintiffs desperately seek to avoid by mere reference to generic corporate policies

                     2    and as yet unidentified Medi-Cal documents. See ECF No. 131 at 2-3. Sampling should not be

                     3    permitted as a “shortcut” for Plaintiffs to establish liability in this FCA case.

                     4           B.      Plaintiffs’ Proposed Sample Testing Method, Unexamined By Mr. Petron,
                                         Fails to Accurately Assess Alleged Code 1 Violations.
                     5

                     6           The inherent flaw in Plaintiffs’ approach to determining falsity, and thus the design of its

                     7    sampling methodology, is misapplication of the relevant law they rely upon. Plaintiffs here

                     8    principally base their allegations of falsity under the FCA here on a particular California

                     9    regulation, Cal. Code Regs., tit. 22, section 51476(c). See ECF No. 75 (State Complaint), ¶¶ 20,
                    10    40-41; ECF No. 79 (Relator Complaint), ¶ 24. In relevant part, Section 51476(c) states that:

                    11           Records of providers shall document the meeting of Code I restrictions…for drugs
                                 listed in the Medi-Cal List of Contract Drugs as follows: [...] (2) The dispenser shall
                    12
                                 maintain readily retrievable documentation of the patient’s diagnostic or clinical
                    13           condition information that fulfills the Code I restriction. If this Code I diagnostic
                                 or clinical condition information is transmitted to the dispenser other than by
                    14           personal handwritten order from the prescriber, the dispenser shall document the
                                 transmittal date and the name of prescriber or the employee or agent who is legally
                    15           authorized to transmit such information. The documentation shall be personally
                    16           signed by the dispenser. Id.

                    17           According to its interrogatory responses, however, the State proposes to measure the
                    18    “falsity” of a particular claim—that is, whether or not it complies with Section 51476(c)’s
                    19    requirements—differently than the statute requires:
                    20
                                 [The State’s] sample testing would involve reviewing Rite Aid’s NexGen records
                    21           in connection to a particular sample claim to see whether the NexGen record has
                                 any notation showing that a pharmacy associate performed a Code 1 review for that
                    22           sample claim. If there is no such notation in the NexGen record(s), California would
                                 deem that sample claim to be false, i.e., pertinent here, Rite Aid did not perform or
                    23           document the requisite Code 1 diagnosis review.”16
                    24
                          16
                    25       The State also proposes to analyze patients’ Medi-Cal claims data and medical records to see if
                          an underlying diagnosis is present and thus infer whether Rite Aid did or “did not perform the
                    26    requisite Code 1 diagnosis review.” ECF No. 154-7 at 3-4 (7/27/18 Rog. Resps.). However,
                          Section 51476(c) does not impose any requirement that pharmacists “perform a Code 1 review,”
                    27    as the State often claims. See, e.g., ECF No. 75 (State Complaint), ¶ 100. Indeed, the regulation
                          requires no notation at all be made by a Rite Aid pharmacist if the prescription record transmitted
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            16            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 22 of 25

                     1    ECF No. 154-7 at 3. As Dr. Epstein notes, it appears the State is saying “that if a particular

                     2    notation does not appear in Rite-Aid’s electronic records, it will regard that claim as false,

                     3    regardless of any other circumstances that could show its validity.” Epstein Report, ¶ 42.

                     4    However, “the description is ambiguous regarding timing” and it is “unclear if [the State] plans to

                     5    consider records for other prescriptions filled at other times.” Id. ¶ 44. California’s proposed

                     6    application of the statute contrary to its express terms may explain at least some of the

                     7    discrepancy (and measurement error) between the USAO’s and State’s determinations of falsity.

                     8            Yet, nowhere in Section 51476(c) is a provider like Rite Aid required to “document the

                     9    meeting of Code I restrictions” on the face of each and every prescription. Thus, contrary to
                    10    Plaintiffs’ assumption, one cannot examine the face of a sampled prescription in isolation and

                    11    reliably estimate the incidence of missing Code 1 documentation among a larger population of

                    12    claims universes. If Plaintiffs’ proposed sampling methodology will not accurately measure

                    13    falsity because it fails to take into account patients’ relevant prescription histories, it must be

                    14    excluded.

                    15            Mr. Petron’s report does little to correct this, because the context-specific and

                    16    individualized measurement required in this case cannot be justified by simply confirming a

                    17    sample was randomly selected. In fact, Mr. Petron does not consider at all the propriety of

                    18    Plaintiffs’ proposed measurement procedure, or the impact it may have on sample design.

                    19    Epstein Report, ¶ 43. (“Despite acknowledging the importance of specifying measurement
                    20    procedures, the Petron Report is silent on whether the relevant data should be limited to the

                    21    prescription documentation and/or a medical record viewed in isolation at the time of dispensing,

                    22    or whether other information should be considered that may show the Code 1 condition was

                    23    met.”). As Mr. Petron’s own authorities state, “identifying the relevant data to sample and

                    24    analyze is a task that must be performed on the front end of a study, not the back end.” Id.

                    25    (emphasis added).

                    26

                    27    by the prescriber already reflects the Code 1 condition. Maintenance of any documentation of the
                          condition, whether made by a doctor or the pharmacist, satisfies Section 51476(c)—a fact
                    28
MORGAN, LEWIS &           Plaintiffs continue to ignore.
 BOCKIUS LLP                                                                                  DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             17            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 23 of 25

                     1           Yet, Mr. Petron refused to do so in his report, and struggled to do so at his deposition.

                     2    When asked to explain what the “attribute of interest” that is being measured in the 1,904 sample,

                     3    Mr. Petron responded that “[i]t is whether or not a particular sampling unit, which is a claim, was

                     4    submitted as a false claim,” meaning, “that the Code 1 restrictions were not followed.” Petron

                     5    Dep. at 90:6-18. But, when asked how he understood such a determination would be made, Mr.

                     6    Petron responds, “[y]ou know, I don’t exactly [understand]. I’m not the one that determined what

                     7    is and is not a false claim, so I’m not the person to, to really answer that question.” Id.

                     8           Because the measurement in this case requires more sophistication and context than

                     9    Mr. Petron and Plaintiffs envision, the proposed sample cannot estimate alleged falsity reliably.
                    10           C.      Mr. Petron Concedes He May Have to Redesign the Sample Should
                                         Measurement Procedures Be Affected By Court Rulings.
                    11
                                 At best, evaluation of Plaintiffs’ sampling methodology is premature at this time, and the
                    12
                          Court should decline to endorse it with an advisory opinion at this stage. As Dr. Epstein notes,
                    13
                          Plaintiffs’ failure to account for measurement error means no valid confidence interval can be
                    14
                          calculated, meaning we cannot know whether the sample is appropriate for extrapolation at all at
                    15
                          this stage. Epstein Report, ¶ 66. See U.S. ex rel. Ruckh v. Genoa Healthcare, LLC, 2015 WL
                    16
                          1926417, at *4 (M.D. Fla. Apr. 28, 2015) (declining to address propriety of sampling
                    17
                          methodology as premature because “until the expert completes the statistical sampling, the
                    18
                          margin of error is unavailable”); see also Loughren, 604 F. Supp. 2d at 269 (stressing importance
                    19
                          of valid confidence interval to sample’s reliability). This alone renders Plaintiffs’ sample
                    20
                          proposal premature and unreliable.
                    21
                                 As previewed above, Rite Aid fundamentally disagrees with Plaintiffs’ interpretation of
                    22
                          Section 51476(c)’s Code 1 documentation requirements, including their apparent contention that
                    23
                          a single sampled claim must be viewed in complete isolation rather than in connection with other
                    24
                          relevant claims and/or patient prescription histories. Rite Aid anticipates the Court will need to
                    25
                          resolve such critical questions of law in the future, likely at the summary judgment/adjudication
                    26
                          stage. As Dr. Epstein argues, the resolution of such questions necessarily affects the sample
                    27
                          design, whether by adopting cluster sampling or some other way. Epstein Report, ¶ 53.
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                 DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            18            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 24 of 25

                     1           Mr. Petron did not consider this possibility at all in his report. But, Rite Aid counsel

                     2    asked Mr. Petron how his opinion would be affected if the Court were to hold that the presence of

                     3    a Code 1 documentation on a patient’s earlier claim meant that continued documentation was not

                     4    necessary for each and every single subsequent refill of that same prescription. Petron Dep.,

                     5    207:19-208:24. Mr. Petron conceded that he had not “thought this through,” but that it was an

                     6    “interesting question” that he did not consider in rendering his opinion on the purported validity

                     7    of Plaintiffs’ methodology. Id. Asked to assume another, similar hypothetical in which Rite Aid

                     8    documented the presence of a chronic, incurable condition (such as HIV) in one instance, but did

                     9    not continue to document the presence of this incurable condition in each and every subsequent
                    10    (or contemporaneous) instance thereafter, Mr. Petron responded that he would give “basically the

                    11    same answer,” “would want to think it through,” and that “[i]t very well could affect the design”

                    12    or “the extrapolation and how one would conduct the extrapolation.” Id. at 208:25-209:19; see

                    13    also 212:25-213:4 (the presence of Code 1 documentation for an earlier prescription but not for a

                    14    subsequent refill sampled by Plaintiffs “might cause me to do certain things… [I]t’s an interesting

                    15    question, one that I haven’t given a great deal of thought to.”).

                    16           Mr. Petron also admits that he did not consider whether or not the majority of claims

                    17    present in the 1,904 Sample are related to chronic conditions. Id. at 213:5-11. Mr. Petron

                    18    attempts to explain away his failure to consider such additional information relevant to a patient’s

                    19    diagnosis or condition by saying he could make “a series of adjustments on the back end to deal
                    20    with that fact” when the time comes to perform the extrapolation. Id. at 208:11-13; 214:12-16;

                    21    218:4-7. Mr. Petron gives no hint as to what those “adjustments on the back end” might be,

                    22    simply stating that, “I will consider that when the time comes.” Id. at 219:2-3. Even then, Mr.

                    23    Petron acknowledges that such “back end adjustments” may prove to be insufficient, and that “a

                    24    new design might be a more efficient way to do it.” Id. at 218:22-219:2 (emphasis added).

                    25           Both Dr. Epstein’s Report and Mr. Petron’s own cited authorities demonstrate that “back

                    26    end” adjustments cannot save a fundamentally statistically invalid sample design. Epstein Report,

                    27    ¶ 12 (“There is no statistical ‘back-end’ adjustment that can cure such a fundamental problem in a

                    28    belated attempt to generate statistically valid conclusions.”); Petron Report, ¶¶ 10-11, citing
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           19            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 195 Filed 04/15/19 Page 25 of 25

                     1    Särndal, p. 19 (total survey design requires “objective of the sample be understood in order to

                     2    create the sample” as well as specifying “measurement procedures” (emphasis added)).

                     3           Mr. Petron’s testimony demonstrates amply why, at an absolute minimum, it would be

                     4    premature for the Court to “bless” Plaintiffs’ proposed Plaintiffs’ methodology at this stage, when

                     5    so many questions of law as applied to the facts of this case still must be determined. A

                     6    resolution of such questions, Mr. Petron concedes, must be decided before one can categorically

                     7    affirm the validity of Plaintiffs’ proposed sampling design. Petron Dep. at 207:14-18 (“I would

                     8    want to understand the judge’s opinion or ruling and then think through how that could affect the

                     9    design, yes. Or whether or not that it would require a new design or an adjustment to the
                    10    existing design or nothing at all.”) (emphasis added), at 208:21-24 (“I definitely…know that a

                    11    judge can rule basically anything at any time and it might change things…”) (emphasis added).

                    12    In effect, Mr. Petron acknowledges his opinion is, in essence, preliminary and subject to revision

                    13    based on how the Court may apply the law in this case. Accordingly, any order from the Court at

                    14    this stage approving Plaintiffs’ proposed sample, before answering such unresolved critical

                    15    questions of law, would be premature at best.

                    16    IV.    CONCLUSION
                    17           The Court should decline to approve Plaintiffs’ proposed sampling methodology because

                    18    it is bias and unreliable owing to its failure to account for inherent measurement error. Moreover,

                    19    the necessity for individualized, context-specific determinations as to whether a submitted claim
                    20    was false or not precludes the use of sampling at all in this case to estimate the incidence of

                    21    falsity across the claims universe. Plaintiffs’ attempt to introduce skewed, unreliable sampling

                    22    evidence to establish falsity, while attempting to evade any claim-specific analysis of scienter and

                    23    materiality, should not be permitted by the Court.

                    24    Dated: April 15, 2019                                MORGAN, LEWIS & BOCKIUS LLP
                    25                                                         By /s/ Benjamin P. Smith
                                                                                  Benjamin P. Smith
                    26
                                                                                Attorneys for Defendant
                    27                                                          RITE AID CORPORATION
                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                DEFENDANT’S MOTION TO EXCLUDE
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                           20            PLAINTIFFS’ SAMPLING METHODOLOGY
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
